                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

GEORGE TAYLOR, III,

                 Petitioner,                 4:15-CV-11064-TGB

      vs.

DAVID FENBY,

                 Respondent.



                               JUDGMENT

     The above-entitled matter having come before the Court on a
petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, the

Honorable Terrence G. Berg, United States District Judge, presiding, and

in accordance with the Opinion and Order entered on this date;

     IT IS ORDERED AND ADJUDGED that the petition for a writ

of habeas corpus is DENIED and DISMISSED WITH PREJUDICE.

Dated at Detroit, Michigan: January 31, 2020
                                     DAVID J. WEAVER
                                     CLERK OF THE COURT

                                      s/A. Chubb
                                      Case Manager and Deputy Clerk
APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
